Citation Nr: 0201088	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  01-04 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

It is a basic principle of veterans law that the Board shall 
decide an appeal only after affording the veteran an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991 & Supp. 2001).

The veteran was scheduled to appear at a personal hearing in 
February 2002 before a Member of the Board.  By letter dated 
in January 2002, he requested that his Board hearing be held 
via videoconference.  He explained that he did not originally 
request a videoconference hearing (to be held at the RO) 
because he was unaware of the latter option prior to the 
scheduling and notice of the February 2002 hearing.


The Board observes that the recently published regulations 
that are effective February 22, 2002 permit the Board to 
obtain evidence and cure procedural defects without 
remanding.  They were not intended to preclude a remand in 
these circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan 23, 
2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).  The request for a Board hearing at the RO is such 
a matter.  See Chairman's Memorandum No. 01-02-01 (January 
29, 2001) noting one such action is where an appellant has 
requested a field hearing, either a Travel Board hearing or a 
local Hearing Officer (Decision Review Officer) hearing.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be scheduled to 
appear at a videoconference hearing at 
the RO before a Member of the Board as 
soon as it may be feasible.  Notice 
should be sent to the veteran and his 
service representative, a copy of which 
should be associated with the claims 
file.  
The veteran should be asked to submit any 
other information, evidence, or arguments 
that may be pertinent to the appeal at 
that time.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

